DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14, 15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heger (DE102004010805).
	With respect to claim 11, Heger discloses a method for adjusting a steering column for a motor vehicle that includes a casing unit in which a steering spindle is mounted rotatably about a longitudinal axis and at least two casing tubes that are guided so as to be adjustable relative to one another by an adjustment travel in a longitudinal direction of the longitudinal axis ([0009-0010] of attached translation; steering column telescopes, so it is implied that there are at least two casing tubes), wherein along the adjustment travel the at least two casing tubes are extended farther out of one another in an operating region than in a transitional region, the method comprising: electrically actuating a motorized adjustment drive acting on the at least two casing tubes for relative adjustment of the casing tubes at a predetermined adjustment speed ([0021] of attached translation), wherein a first adjustment speed is set in the operating region and a second adjustment speed is set in the transitional region, with the second adjustment speed being higher than the first adjustment speed (see Figure 1, curves "1" to "3", Which represent an increase in speed over the route taken). Heger describes a method in which the adjusting motor is operated in such a way that it starts up "slowly" in a controlled or regulated manner and becomes "faster" depending on the distance and/or operating time. Thus, even in an "operating region" where the driver is operating or could operate the steering wheel, the motor will run at a slower speed than in a region further from it (if the motor is operated continuously). The features of present claim 1 are thus disclosed by Heger, at least in the case of a continuous adjustment of the steering wheel from the "operating area". 
	With respect to claim 12, wherein the at least two casing tubes are retracted farther into one another in a stowage region than in the transitional region, wherein a third adjustment speed is set in the stowage region, with the third adjustment speed being lower than the second adjustment speed (paragraph [0012] and claim 8; if the "end positions" can be controlled via the "stepping motor", this inevitably means that there is a change in speed in the direction of and down to "zero", which means that the "third adjustment speed" is definitely smaller than the "second adjustment speed").
	With respect to claims 14-15, the predetermined adjustment speed changes linearly (line 3 in Fig 1) or nonlinearly (curves 1 or 3 in Fig 1).
	With respect to claims 19-20, wherein the steering column includes a motorized height adjustment drive disposed between the casing unit and a carrier unit that is positionable on a body of the motor vehicle, wherein the motorized adjustment drive is electrically actuatable for relative height adjustment of the casing unit transversely to the longitudinal axis with a predefined height adjustment speed, wherein the relative height adjustment occurs at least partially simultaneously with the adjustment travel in the direction of the longitudinal axis ([0010] of the attached translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heger (DE102004010805) in view of Shibazaki et al. (WO2008072711).
	With respect to claim 16, Heger discloses the claimed invention discussed above but does not disclose detecting a relative position of the at least two casing tubes with a position sensor. Shibazaki et al., however, disclose detecting a relative position of at least two casing tubes with a position sensor and adjusting the speed accordingly ([0080] of attached translation). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Heger in view of the teachings of Shibazaki et al. to use a position sensor to detect relative positions of the casing tubes, since the use of position sensors is within what a skilled person is accustomed to do within the framework of normal practice, and the advantages achieved are expected to yield nothing more than predictable results, namely, a more precise determination of the point at which the speed is to be reduced during an adjustment movement.

Allowable Subject Matter
Claims 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/21/2022